Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the application filed on 5/6/2019. Currently claims 1-3, and 5-10 are pending in the application.

ELECTION / RESTRICTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 5-10, drawn to a water-based ceramic material (composition), classified in C04B 35/111 C04B 35/486 in CPC Classification.
Claims 1-3, drawn to a method of manufacturing a ceramic object, classified in B33Y 10/00 in CPC Classification.

Inventions I and II are related as polymer material (composition) and method.  The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different material (composition), or (2) the material (composition) as claimed can be used to practice another and materially different method of use.  In this case the material (composition) as claimed can be used for molding an object.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

.

The examiner has required restriction between composition and method claims. Where applicant elects claims directed to the composition, and the composition claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable composition claim will be considered for rejoinder. All claims directed to a nonelected method invention must require all the limitations of an allowable composition claim for that method invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the composition claims and the rejoined method claims will be withdrawn, and the rejoined method claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the 

Withdrawn method claims that are not commensurate in scope with an allowable composition claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the method claims should be amended during prosecution to require the limitations of the composition claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

A telephone call was made to Attorney Daniel McClure on 2/07/2022 to request an oral election to the above restriction requirement. Later during a telephone conversation with Attorney Daniel McClure, a provisional election was made without traverse to prosecute the invention of Group II, claims: 1-3, claims drawn to a method.  Affirmation of this election must be made by applicant in replying to this “Office Action”. Group I (claims 4-10) is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C.103 as being obvious over Tang (US Patent Application Publication Number 2010/0323301 A1), hereafter, referred to as “Tang”, in view of Fuchida et al. (US Patent Application Publication Number 2019/0079347 A1), hereafter, referred to as “Fuchida” which claims priority to (JP Application Number 2017-017679, filed on 14 Sep 2017), considered a prior art based on  AIA  35 U.S.C. 102(a) (2), as defined by AIA  35 U.S.C. 102 (d) (2).

Regarding claim 1, Tang teaches a method of manufacturing a ceramic object using a water-based ceramic three-dimensional laminate material, comprising a step of preparing a plurality of projected slice graphics by teaching a photo mask projection device which images the cross section of the three-dimensional part (para. [0045]), and that the three-dimensional model is sliced into a plurality of cross sections (para. [0071]); and a slurry (para. [0024]), wherein the projected slice graphics are generated by slicing a three-dimensional image along a specific direction with a specific thickness (implicit); the slurry is prepared by mixing material powder (para. [0026]), photo-curable resin (para. [0028], and [0041]), solvent (para. [0027]), and additive (para. [0030]).  

Tang teaches that the photo-curable resin comprising at least one of a water-soluble resin and a water-dispersible resin (para. [0028]); and the solvent is water or a mixed solvent comprising water and alcohols (para. [0027], and [0053]).  Tang also teaches that the additive includes at least one of a dispersing agents, a binder, and a plasticizer (para. [0030]). Tang further teaches that the material powder comprises of at least one of aluminum oxide, zirconium oxide powder, and glass ceramic powder by teaching the use of alumina powder in the preparation of the slurry in an example (para. [0057]).

Tang teaches a step of uniformly laying the slurry on a substrate to form a sacrificial layer (para. [0031-0032]) by teaching to form sacrificial layer (element 9) in Fig. 1. 



Tang further teaches a step of irradiating a light beam to the reaction layer by using one of the plurality of projected slice graphics, wherein the slurry in the reaction layer irradiated by the light beam is cured and solidified, wherein the light beam emitted from a light source is a visible light or an ultraviolet light, and the light source is provided above the substrate (para. [0045]).  Tang also teaches the step of repeating the steps until a ceramic body is formed (para. [0050]). 

Additionally, Tang teaches a step of cleaning the ceramic body by teaching that the desired three-dimensional part (element 12), which is a preliminary product, is "buried" in or surrounded by the sacrificial portion (element 5), and it can be obtained by removing the sacrificial portion (element 5) (equivalent to cleaning) (par. 0050).

Tang also teaches the last step of sintering the ceramic body at a high temperature to form a ceramic object by teaching to treat the object with post processing. For example, by 

But Tang fails to explicitly teach that the substrate is composed of a material or structure having a water absorption rate of 5% or more.  However, Fuchida teaches in the formation of laminate structure, the use of a substrate, where water absorption is critical.  Fuchida teaches that the water absorption ratio of the thermoplastic resin substrate may be adjusted by, for example, introducing a modifying group into the constituent material for the substrate (para. [0048]).  Fuchida further teaches that depending on the absorption property, it may take the thermoplastic resin substrate a long time to absorb the water (para [0046]), which has detrimental effect on the laminate layer (property) being formed.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Fuchida and substitute with a substrate that is composed of a material or structure having a controlled water absorption rate, because that would allow the removal of water from the 3D printed object faster resulting in a faster manufacturing process (KSR Rationale B, MPEP 2143).  It would have been obvious to an ordinary artisan that the productivity (time required to remove loosely bound water) would be a function of water absorption rate of the substrate. Therefore, maintaining a specific absorption rate (5% or more as claimed) would be a matter of optimization performed under regular experimentation. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 2, Tang teaches that the projected slice graphics includes a slice pattern of the three-dimensional image of the object and at least one slurry recovery pattern, and the ceramic body composed of the slice patterns and a recovery body composed of the slurry recovery patterns are formed in the steps of repeating (step Se, as claimed), and the recovery body are cleaning/recycling step (step Sf, as claimed) by teaching the step of making slice of the photo mask projection device which images the cross section of the three-dimensional part (para. [0045]), and that the three-dimensional model is sliced into a plurality of cross sections (para. [0071]) that is used for the fabrication process; and deposition process results in the fabrication of the reaction layer by repeating until a ceramic body is formed (para. [0050]), and the cleaning/recycling step by teaching that the desired three-dimensional part (element 12), which is a preliminary product, is "buried" in or surrounded by the sacrificial portion (element 5), and it can be obtained by removing/recycling the sacrificial portion (element 5) (par. 0050).

Regarding claim 3, Tang teaches that the ceramic body is cleaned with water or an organic solvent by teaching that the green block (element 13) is placed in a removing container containing water (developer/dispersant (element 14)) so that the sacrificial portion (element 5) surrounding/enclosing the part portion (element 12) can be dissolved and a desired ceramic-plastic composite part (element 12) can be obtained (para. [0064]), which is further post pressed at elevated temperature.  Therefore, it would have been obvious to any ordinary artisan that the cleaning process would be performed at near room temperature (equivalent to claimed temperature of 25 to 50 °C), absent any specific temperature teaching from Tang,  

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742